


110 HRES 342 IH: Congratulating Berkeley College on the

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Pascrell (for
			 himself, Mr. Garrett of New Jersey,
			 Mrs. Maloney of New York, and
			 Mr. Sires) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating Berkeley College on the
		  occasion of its 75th anniversary.
	
	
		Whereas Berkeley College’s educational traditions date
			 back to 1931 when the school first opened in East Orange, New Jersey, as a
			 private institution dedicated to executive secretarial training for
			 women;
		Whereas Berkeley College provides an all-encompassing
			 educational experience designed to develop professional competencies in
			 preparation for business careers and to provide the knowledge, understanding,
			 and appreciation of our culture necessary to meet the demands of an
			 ever-changing society;
		Whereas throughout its impressive history, Berkeley
			 College has consistently brought together distinguished and dedicated
			 administrators, faculty, and staff whose talents, expertise, vision, and
			 commitment have enabled generations of students to explore and enjoy exciting
			 new worlds of knowledge and enrichment;
		Whereas more than 5,000 students from 7 locations in New
			 York and New Jersey, students from 29 states and 88 foreign countries, have
			 chosen Berkeley College as their higher education provider;
		Whereas Berkeley College’s 7 locations can be found in
			 Newark, New Jersey; West Paterson, New Jersey; Woodbridge, New Jersey; Paramus,
			 New Jersey; White Plains, New York; and two locations in New York City, New
			 York;
		Whereas the College continues to grow and seek ways to
			 enable more citizens access to higher education at new locations in New York
			 and New Jersey and online through the Internet; and
		Whereas Berkeley College offers superior programs that
			 balance traditional academic preparation with professional training and
			 hands-on experience: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates
			 Berkeley College on the occasion of its 75th anniversary; and
			(2)commends the
			 President of Berkeley College, Dr. Mildred Garcia, and the administration,
			 faculty, staff, students, and alumnae of the College for their outstanding
			 achievements and their contribution to the community.
			
